Citation Nr: 0822428	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-11 596	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for ingrown toenails.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from August 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2005 and October 2005 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).

In an October 2007 letter the veteran alleged that the 
effective date for his bilateral hearing loss should be July 
28, 1965.  That issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran's bilateral 
pes planus is due to any incident or event in active service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran's ingrown 
toenails are due to any incident or event in active service.

3.  Currently, audiometric testing shows an average 53.75 
decibel loss, with a speech recognition score of 90 percent, 
in the right ear (level II) and an average 52.5 decibel loss, 
with a speech recognition score of 86 percent, in the left 
ear 
(level II).

4.  At no time has the veteran's hearing loss been shown to 
produce an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  Ingrown toenails were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.85, 4.86 (2007), Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 




If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In October 2004 and June 2005 the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2005 and October 
2005 rating decisions, March 2005, June 2005, and February 
2006 SOCs and June 2006 and January 2007 SSOCs explained the 
basis for the RO's action, and the SOCs and SSOCs provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).


Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  Service Connection for Bilateral Pes Planus

The veteran's service treatment records (STRs) do not show 
any treatment for bilateral pes planus.  On a July 1965 
Report of Medical History he indicated that he did not have 
any foot problems.  His feet were found to be normal at his 
discharge examination.

The veteran underwent a VA examination for his feet in May 
2006 at which he was diagnosed with bilateral pes planus.  He 
estimated that he was able to stand for 15 to 30 minutes and 
walk for a quarter of a mile, and he had calluses on the 
soles of his feet.  His gait was found to be normal.  The VA 
examiner opined that the veteran does not have a current foot 
condition related to his service.

We recognize the sincerity of the arguments advanced by the 
veteran that his bilateral pes planus is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, although pes planus may certainly be observable by a 
layperson, the condition requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral pes planus, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for Ingrown Toenails

The STRs show that in May 1965 the veteran was treated for an 
ingrown toenail on his right great toe.  One-third of the 
nail was removed, and the procedure was repeated in June 
1965.  As discussed above, in July 1965 the veteran indicated 
that he did not have any foot trouble at that time, and his 
feet were found to be normal at his July 1965 discharge 
examination.

At his May 2006 VA examination, the veteran said that the 
problems with his ingrown nails began between March 1965 and 
July 1965, when his feet were stomped on while he was in the 
stockade.  This resulted in the toenails on his great toes 
being "cut out."  The veteran reported having his nails 
"cut out" again in Salt Lake City in 1967 and in California 
in 1969.  He said that he currently uses his pocket knife 6 - 
8 times a year to "dig it out" when his toenails hurt.  The 
examiner did not note any precipitating factors or specific 
limitations during flare-ups.  The veteran had tenderness and 
pain in both great toes.  The examiner felt that the veteran 
had mild limitation in grooming and no other limitations in 
activities of daily living as a result of his foot 
impairments.  He opined that the veteran had no chronic 
medical condition concerning the residuals of his ingrown 
toenails from service, and that the veteran has no current 
foot condition related to service. 

As above, the Board recognizes the sincerity of the arguments 
advanced by the veteran that his ingrown toenails are service 
connected.  However, such a determination as to a 
relationship to service requires professional evidence.  See 
Espiritu, supra.  The veteran's lay statements may be 
competent to support his claim by identifying events he has 
observed or experienced, under 38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, and Buchanan, 
supra.  However, his personal opinion is overcome by that of 
the medical opinion rendered by the examiner, above. 

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for ingrown 
toenails, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied. 

C.  Increased Initial Evaluation for Bilateral Hearing Loss

The veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using pure tone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  When impaired 
hearing is service connected in one ear only, the non-
service-connected ear will be assigned a designation of level 
I from Table VII.  38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns 
of hearing loss which, are defined as when each of the pure 
tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86 (2007).

On the VA audiological evaluation in December 2004, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
80
80
LEFT
15
30
85
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.

The results of the December 2004 audiogram show an average 
pure tone threshold of 50 decibels in the right ear, with 
speech discrimination ability of 88 percent, and 52 decibels 
in the left ear, with speech discrimination ability of 84 
percent.  Table VI indicates numeric designation of II for 
the right ear and II for the left.  The point of intersection 
on Table VII reflects that the level of hearing loss is 
consistent with a noncompensable evaluation.  Exceptional 
patterns of hearing impairment were not indicated.

On the VA audiological evaluation in March 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
85
90
LEFT
25
15
30
85
80

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 86 percent in the left ear.

The results of the March 2006 audiogram show an average pure 
tone threshold of 53.75 decibels in the right ear, with 
speech discrimination ability of 90 percent, and 52.5 
decibels in the left ear, with speech discrimination ability 
of 86 percent.  Table VI indicates numeric designation of II 
for the right ear and II for the left.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a noncompensable evaluation.  
Exceptional patterns of hearing impairment are not indicated 
in the report.

The fact that the veteran's hearing acuity is less than 
optimal does not by itself establish entitlement to a higher 
disability rating.  To the contrary, it is clear from the 
Rating Schedule that a higher rating can be awarded only when 
loss of hearing has reached a specified measurable level. We 
do sympathize with the veteran's complaints, but that higher 
level of disability has not been demonstrated in the present 
case.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected bilateral hearing 
loss disability, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since September 15, 2004, the date of the veteran's claim of 
service connection for bilateral hearing loss, has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for ingrown toe nails is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


